DETAILED ACTION
This action is responsive to the application No. 16/896,091 filed on 08 June 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon reconsideration and in light of the prior art discovered during the search of this application1, the restriction requirement between Species I and II, as set forth in the Office action mailed on 12 July 2022, is hereby withdrawn and claims 4, 5, 15, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the wafer” in line 3, lacking antecedence.
	Claims 11 and 22 each recite “the first channel has a width greater than a width of the street”. It is unclear how to treat this limitation because the street is not well defined: the street width is unknown, the street boundaries/surfaces are unknown. How does one identify the claimed street? It is unclear what Applicant regards as a street. Is the street an imaginary region? It is unclear what is actually required or excluded by this limitation because the street is undefined making any comparisons to the channel width impossible.
	
Claim Rejections - 35 USC § 102 and 35 USC §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Rejection 1

Claims 1, 6, 7, 9, 11, 12, 17, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2006/0169680).
(Re Claim 1) Park teaches a method of forming semiconductor dies with rabbeted regions, the method comprising (see Figs. 5-8 and supporting text):
forming a first channel along a street from a backside of the wafer to an intermediate depth between the backside of the wafer and a front side of the wafer, wherein the first channel has a first sloped sidewall and a second sloped sidewall that converge toward each other from the backside toward the intermediate depth (Fig. 6 at 602); and 
forming a second channel by laser cutting from the intermediate depth in the wafer toward the front side of the wafer along an interface region where the first and second sidewalls of the first channel meet thereby separating a set of first semiconductor dies along the first sidewall from a set of second semiconductor dies along the second sidewall, wherein the first sloped sidewall defines a rabbeted region at a side of the first semiconductor dies and the second sloped sidewall defines a rabbeted region at a side of the second semiconductor dies (Figs. 7-8, laser 700, second channel 800, paras. [0044]-[0049]).
(Re Claim 12) Park teaches a method of forming semiconductors dies with rabbeted regions, the method comprising (see Figs. 5-8 and supporting text): 
cutting a channel along a street from a backside of a wafer to an intermediate depth between the backside of the wafer and a front side of the wafer, wherein the channel has first and second sloped sidewalls that converge toward each other from the backside toward the intermediate depth (Fig. 6: 602); 
separating first dies along the first sloped sidewall from second dies along the second sloped sidewall by laser cutting along a midline of the channel to form a kerf from the intermediate depth to the front side of the wafer, wherein first sloped sidewall defines a rabbeted region along a side of the first dies and the second sloped sidewall defines a rabbeted region along a side of the second dies (Figs. 7-8, laser 700, second channel 800, paras. [0044]-[0049]).
(Re Claims 6-7, 17-18) wherein forming the second channel comprises cutting from the intermediate depth to the front side of the wafer in a single pass/multiple passes of the laser (paras. [0048]-[0049]).
(Re Claims 9 and 20) wherein the front side of the wafer is attached to a carrier material that supports the wafer and protects the front side of the wafer while forming both the first and second channels (Figs. 5-8: 502).
(Re Claims 11 and 22) wherein at least a portion of the first channel has a width greater than a width of the street (Figs. 5-8).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680).
(Re Claims 2-3, 13-14) wherein the first and second sidewalls are first and second beveled surfaces, respectively, and forming the first channel comprises cutting the wafer along the street with a saw blade having a beveled cutting edge that shapes the first and second sidewalls; and
wherein the first channel has a V-shape (Fig. 6).
Park shows cutting a V-groove in the substrate using a saw blade at the end of 600. It is obvious one would employ a V-shaped cutting blade when forming a V-shaped groove.  A PHOSITA would find this is well-known in the art and obvious in view of Park’s disclosure.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680) in view of Hasegawa (US 2003/0038343) and Fujita et al. (US 2006/0113637).
 curved surfaces, respectively, and forming the first channel comprises cutting the wafer along the street with a saw blade having a first curved portion on one side and a second curved portion on an opposing side; and wherein the first channel has a U-shape.
	While Park forms a V-shaped channel, it is well known in the dicing art to form U-shaped channels as these are art recognized alternatives for dicing channel profiles. The channel shapes resulting from the dicing blade shape, and thus the resulting die sidewall shape, can be selected as a matter of design choice for optimizing packaging, die stacking, die handling, and yield (sidewall profiles optimizable for chipping related damage and stress when cutting, life of blade, etc.). Related art from Hasegawa teaches devices may be diced using either a V-shaped or a U-shaped blade as obvious variants (Figs. 15-16, paras. [0116]-[0119]). Related art from Fujita teaches the devices may be diced using either a V-shaped or U-shaped blade as obvious variants (Figs. 14-17 and paras. [0133]-[0146]). In view of the prior art, a PHOSITA would find it obvious to try the conventional U-shaped blade for forming U-shaped sidewalls as taught by Hasegawa and Fujita (also see footnote 1 above) as an obvious alternative to the V-shape disclosed by Park as this may offer advantages with respect to packaging, handling, chipping, blade life, etc., as discussed above. Also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680) in view of Zenz et al. (US 2014/0110842) and Schneider et al. (US 2020/0395246).
(Re Claims 10 and 21) wherein the second channel has a width of 10-20 µm.
Park is silent regarding the kerf/width of the laser cut channel.  A PHOSITA would be motivated to look to related dicing art to teach a suitable kerf/width for the laser cut channel. Related art from Zenz teaches a width of 15 µm or less (para. [0043]).  Related art from Schneider teaches widths of 10-15 µm and 15-20 µm (para. [0087]). Using a small width allows for more dies/wafer, i.e. less wasted material. A PHOSITA would find it obvious to select a suitable second channel width between 10-20 µm as taught by Zenz and Schneider.

Rejection 2
Claims 1-3, 6-9, 11-14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680) in view of Kobayashi (US 2003/0045031) and Priewasser (US 2015/0325480).
(Re Claim 1) Park teaches a method of forming semiconductor dies with rabbeted regions, the method comprising (see Figs. 5-8 and supporting text):
forming a first channel along a street from a backside of the wafer to an intermediate depth between the backside of the wafer and a front side of the wafer, wherein the first channel has a first sloped sidewall and a second sloped sidewall that converge toward each other from the backside toward the intermediate depth (Fig. 6 at 602); and 
forming a second channel by laser cutting from the intermediate depth in the wafer toward the front side of the wafer along an interface region where the first and second sidewalls of the first channel meet thereby separating a set of first semiconductor dies along the first sidewall from a set of second semiconductor dies along the second sidewall, wherein the first sloped sidewall defines a rabbeted region at a side of the first semiconductor dies and the second sloped sidewall defines a rabbeted region at a side of the second semiconductor dies (Figs. 7-8, laser 700, second channel 800, paras. [0044]-[0049]).
Regarding the claimed backside and frontside of the wafer, presently the designations are nothing more than non-limiting placeholder terms as the sides are indistinguishable (see Rejection 1 above), in the interest of compact prosecution one may narrowly consider a frontside to be the side where devices are formed, opposite the backside of the wafer.  When considering this alternative, Park’s wafer is diced in an “upside-down” orientation. With respect to this dicing process, a PHOSITA would easily recognize there are simply two choices for dicing: the wafer may be processed with the devices facing upward toward the dicing blade/laser or facing downward with the device side facing away from the cutting tool.  Each option is deemed obvious to try as choosing from a finite number of identified, predictable solutions for dicing wafers, i.e. devices facing up or down with respect to the cutting tool, each with a reasonable expectation of success, i.e. resulting in a diced wafer in either case.  Related art from Kobayashi teaches employing a two-step blade + laser dicing process and teaches the wafer can be diced from either side (see Figs. 1a-1c vs. 2a-2c) making these orientations art recognized alternatives for dicing.  Related art from Priewasser similarly discloses a two-step dicing process is performed from the side opposite the devices (see Figs. 2-8) and offers the advantage of being able to thin the wafer without having to flip the wafer over during the process which simplifies fabrication, saves time, reduces cost, and improves yield. Furthermore, Priewasser notes advantages with respect to mitigating delamination and burrs based on the wafer orientation. In view of the prior art, a PHOSITA would find it obvious to try dicing Park’s wafer in the opposite or “upside-down” orientation as taught by Kobayashi and Priewasser in order to further improve upon Park’s process.  Further still, this may be considered a simple matter of design choice with respect to whether a PHOSITA desires to have the wider “rabbeted” sidewall profile at the top or the bottom of the die which can offer advantages with respect to packaging, die handling, chipping, etc. Also see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
(Re Claim 12) Park teaches a method of forming semiconductors dies with rabbeted regions, the method comprising (see Figs. 5-8 and supporting text): 
cutting a channel along a street from a backside of a wafer to an intermediate depth between the backside of the wafer and a front side of the wafer, wherein the channel has first and second sloped sidewalls that converge toward each other from the backside toward the intermediate depth (Fig. 6: 602); 
separating first dies along the first sloped sidewall from second dies along the second sloped sidewall by laser cutting along a midline of the channel to form a kerf from the intermediate depth to the front side of the wafer, wherein first sloped sidewall defines a rabbeted region along a side of the first dies and the second sloped sidewall defines a rabbeted region along a side of the second dies (Figs. 7-8, laser 700, second channel 800, paras. [0044]-[0049]).
Regarding the claimed backside and frontside of the wafer, presently the designations are nothing more than non-limiting placeholder terms as the sides are indistinguishable (see Rejection 1 above), in the interest of compact prosecution one may narrowly consider a frontside to be the side where devices are formed, opposite the backside of the wafer.  When considering this alternative, Park’s wafer is diced in an “upside-down” orientation. With respect to this dicing process, a PHOSITA would easily recognize there are simply two choices for dicing: the wafer may be processed with the devices facing upward toward the dicing blade/laser or facing downward with the device side facing away from the cutting tools.  Each option is deemed obvious to try as choosing from a finite number of identified, predictable solutions for dicing wafers, i.e. devices facing up or down with respect to the cutting tool, each with a reasonable expectation of success, i.e. resulting in a diced wafer in either case.  Related art from Kobayashi teaches employing a two-step blade + laser dicing process and teaches the wafer can be diced from either side (see Figs. 1a-1c vs. 2a-2c) making these orientations art recognized alternatives for dicing.  Related art from Priewasser similarly discloses a two-step dicing process is performed from the side opposite the devices (see Figs. 2-8) and offers the advantage of being able to thin the wafer without having to flip the wafer over during the process which simplifies fabrication, saves time, reduces cost, and improves yield. Furthermore, Priewasser notes advantages with respect to mitigating delamination and burrs based on the wafer orientation. In view of the prior art, a PHOSITA would find it obvious to try dicing Park’s wafer in the opposite or “upside-down” orientation as taught by Kobayashi and Priewasser in order to further improve upon Park’s process.  Further still, this may be considered a simple matter of design choice with respect to whether a PHOSITA desires to have the wider “rabbeted” sidewall profile at the top or the bottom of the die which can offer advantages with respect to packaging, die handling, chipping, etc. Also see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
(Re Claims 2-3, 13-14) wherein the first and second sidewalls are first and second beveled surfaces, respectively, and forming the first channel comprises cutting the wafer along the street with a saw blade having a beveled cutting edge that shapes the first and second sidewalls; and
wherein the first channel has a V-shape (Fig. 6).
Park shows cutting a V-groove in the substrate using a saw blade at the end of 600. It is obvious one would employ a V-shaped cutting blade when forming a V-shaped groove.  A PHOSITA would find this is well-known in the art and obvious in view of Park’s disclosure.
(Re Claims 6-7, 17-18) wherein forming the second channel comprises cutting from the intermediate depth to the front side of the wafer in a single pass/multiple passes of the laser (paras. [0048]-[0049]).
(Re Claims 8 and 19) wherein the first and second channels are formed while the wafer has a first thickness, and the method further comprises thinning the wafer from the backside to a second thickness thinner than the first thickness.
Park is silent regarding thinning the wafer as claimed. Priewasser teaches thinning the wafer from the backside to a second thickness thinner than the first thickness, i.e. after dicing (see Figs. 3-8).  A PHOSITA recognizes there are numerous advantages of thinning dies (smaller packages, heat dissipation, etc.) and performing the thinning following the dicing is not only easily performed in the process sequence as disclosed (para. [0032]), this can also advantageously remove damaged regions from the first larger kerf blade, and further still, a full-thickness wafer will have greater mechanical integrity and will be less likely to crack when cutting with the dicing blade than if the wafer was thinned prior to cutting with the dicing blade. Thus, a PHOSITA would find it obvious to perform the thinning after dicing as taught by Priewasser for the advantages discussed above.
(Re Claims 9 and 20) wherein the front side of the wafer is attached to a carrier material that supports the wafer and protects the front side of the wafer while forming both the first and second channels (Figs. 5-8: 502).
(Re Claims 11 and 22) wherein at least a portion of the first channel has a width greater than a width of the street (Figs. 5-8).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680), Kobayashi (US 2003/0045031) and Priewasser (US 2015/0325480) as applied above, and further in view of Hasegawa (US 2003/0038343) and Fujita et al. (US 2006/0113637).
 curved surfaces, respectively, and forming the first channel comprises cutting the wafer along the street with a saw blade having a first curved portion on one side and a second curved portion on an opposing side; and wherein the first channel has a U-shape.
	While Park forms a V-shaped channel, it is well known in the dicing art to form U-shaped channels as these are art recognized alternatives for dicing channel profiles. The channel shapes resulting from the dicing blade shape, and thus the resulting die sidewall shape, can be selected as a matter of design choice for optimizing packaging, die stacking, die handling, and yield (sidewall profiles optimizable for chipping related damage and stress when cutting, life of blade, etc.). Related art from Hasegawa teaches devices may be diced using either a V-shaped or a U-shaped blade as obvious variants (Figs. 15-16, paras. [0116]-[0119]). Related art from Fujita teaches the devices may be diced using either a V-shaped or U-shaped blade as obvious variants (Figs. 14-17 and paras. [0133]-[0146]). In view of the prior art, a PHOSITA would find it obvious to try the conventional U-shaped blade for forming U-shaped sidewalls as taught by Hasegawa and Fujita (also see footnote 1 above) as an obvious alternative to the V-shape disclosed by Park as this may offer advantages with respect to packaging, handling, chipping, blade life, etc., as discussed above. Also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0169680), Kobayashi (US 2003/0045031) and Priewasser (US 2015/0325480) as applied above, and further in view of Zenz et al. (US 2014/0110842) and Schneider et al. (US 2020/0395246).
(Re Claims 10 and 21) wherein the second channel has a width of 10-20 µm.
Park is silent regarding the kerf/width of the laser cut channel.  A PHOSITA would be motivated to look to related dicing art to teach a suitable kerf/width for the laser cut channel. Related art from Zenz teaches a width of 15 µm or less (para. [0043]).  Related art from Schneider teaches widths of 10-15 µm and 15-20 µm (para. [0087]). Using a small width allows for more dies/wafer, i.e. less wasted material. A PHOSITA would find it obvious to select a suitable second channel width between 10-20 µm as taught by Zenz and Schneider.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.  
Numerous rejections can be made in addition to Rejections 1 & 2 presented above. For example, Hasegawa (US 2003/0038343) and/or Priewasser (US 2015/0325480) and/or Uchida (US 2006/0049488) may be modified in view of Zenz et al. (US 2014/0110842) to employ a laser cut as the second dicing cut (Zenz at para. [0043]) instead of using two dicing blade cuts as taught by Hasegawa and/or Priewasser and/or Uchida. Kim et al. (US 2019/0279883) is applicable in the same manner as Park above since Applicant’s frontside/backside are not clearly defined with respect to the location of the device/active surface. Any of Ogawa et al. (US 2016/0111331) or Genda et al. (US 2006/0105546) or Ogawa et al. (US 2016/0343614) or the like may be modified to use a dicing blade having a V-shape or a U-shape.2 Additional rejections can be made in view of Priewasser (US 2016/0254188).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds the prior art is replete with teachings of dicing blades having V-shaped and U-shaped profiles resulting in beveled and curved/rounded cuts thereby making these obvious variants art recognized alternatives in the dicing art, and in further in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). For example see Minamiru et al. (US 2016/0133784) Figs. 5A-14, 21A-21E, 24A-24C; Tsukamoto et al. (US 2011/0108883) Fig. 2; Fujita et al. (US 2006/0113637) Figs. 11-18; Hoshino et al. (US 2012/0083059) Figs. 4B-9B; Okamura et al. (US 2012/0156816) Figs. 3B-5B; Iwami (US 2011/0057332) Figs. 3-6; Izumi (US 2007/0173035) Figs. 4-24.
        2 See footnote 1 above.